[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
CT Page 12142-af
After a Hearing, pursuant to Plaintiff's Motion for Contempt and Other Relief, the Court finds that the defendant, Robert N. Rydingsward is in contempt, and pursuant to the provisions of a Stipulation between the parties dated June 21, 1993, the Court fines the defendant the sum of One Hundred ($100.00) Dollars per day beginning September the 17th, 1993, to the present; said amount being Two Hundred Fifty-Six Thousand Four Hundred ($256,400.00) Dollars; and
Further, the same is to be imposed, One Hundred ($100.00) Dollars per day to the future until full compliance with the aforementioned Stipulation is entered into; and
Further, the defendant shall pay the expenses, including counsel fees, of this Action, as provided for in the Stipulation, in the amount of $1,385.44, within ten (10) days of this Order being served upon him.
THE COURT,
Hale, J.T.R.